—Motion for writ of error coram nobis granted and order entered March 12, 1993 vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on defendant’s direct appeal that would have resulted in reversal, specifically, whether the trial court’s reasonable doubt charge was improper. Upon our review of the trial court proceedings, we conclude that that issue may have merit. Therefore, the order of March 12, 1993 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1; People v LeFrois, 151 AD2d 1046). Defendant’s assigned counsel is directed to file his brief with this Court on or before July 1, 1994; respondent is directed to file its brief on or before August 2, 1994 and the appeal is to be added to the calendar for the term of Court commencing August 29, 1994. Present— Balio, J. P., Callahan, Doerr and Boehm, JJ.